Citation Nr: 1035888	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-24 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for distal peripheral 
neuropathy, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin condition, to 
include as secondary to herbicide exposure.

4.  Entitlement to service connection for cramping in the legs 
and stomach, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for ingrown toenails.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for dizziness.

8.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefits sought on appeal.  The appellant 
submitted a Notice of Disagreement in October 2004 with all of 
the issues addressed in the August 2004 rating decision and 
timely perfected his appeal in June 2005.

In June 2010, the appellant participated in a Travel Board 
hearing via video conference between the Cleveland, Ohio, and 
Huntington, West Virginia, regional offices, with the undersigned 
Veterans Law Judge.  A transcript of that proceeding has been 
associated with the appellant's claims file.
The issue of entitlement to service connection for 
tinnitus was raised during the appellant's June 2010 
Travel Board hearing, but has not yet been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue and it is 
referred back to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss, dizziness, and DDD of the lumbar spine with 
radiculopathy, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant will 
be notified if any further action on his part is required.


FINDINGS OF FACT

1.  On his VA Form 9 received in June 2005, prior to the 
promulgation of a decision in the present appeal, the appellant 
withdrew his Substantive Appeal with respect to the issue of 
entitlement to service connection for ingrown toenails.

2.  During his June 2010 Travel Board hearing, prior to the 
promulgation of a decision in the present appeal, the appellant 
withdrew his Substantive Appeal with respect to the issues of 
entitlement to service connection for hypertension, distal 
peripheral neuropathy, a skin condition, and cramping in the legs 
and stomach, to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service 
connection for ingrown toenails, the criteria for withdrawal of 
the appellant's Substantive Appeal have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


2.  With respect to the issues of entitlement to service 
connection for hypertension, distal peripheral neuropathy, a skin 
condition, and cramping in the legs and stomach, to include as 
due to exposure to herbicides, the criteria for withdrawal of the 
appellant's Substantive Appeal have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. § 20.202 (2009).  Withdrawal may be made 
by the appellant or by his authorized representative.  See 38 
C.F.R. § 20.204 (2009).  As reflected in the record, in the June 
2005 VA Form 9 and during the June 2010 Travel Board hearing, the 
appellant withdrew his appeal with respect to the claims of 
entitlement to service connection for ingrown toenails as well as 
hypertension, distal peripheral neuropathy, a skin condition and 
cramping in the legs and stomach, to include as due to exposure 
to herbicides; hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal with respect to these issues and they are 
therefore dismissed.


ORDER

The appeal is dismissed with respect to the claims of entitlement 
to service connection for ingrown toenails, hypertension, distal 
peripheral neuropathy, a skin condition and cramping in the legs 
and stomach.





REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims of 
entitlement to service connection for bilateral hearing loss, 
dizziness and DDD of the lumbar spine with radiculopathy.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Bilateral Hearing Loss and Dizziness

The Board notes that the appellant was provided with a VA 
audiological examination in March 2004.  In an August 2004 VA 
examination addendum, the VA examiner opined that the appellant's 
bilateral hearing loss was not the result of acoustic trauma in 
service due to the fact that the appellant's hearing was 
considered normal upon his discharge from service.  See VA 
Examination Report, August 4, 2004.  The Board notes the United 
States Court of Appeals for Veterans Claims has held that when 
audiometric test results at a veteran's separation from service 
do not meet the regulatory requirements for establishing a 
"disability" at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 160 (1993).

Further, the VA examiner failed to address the impact of the 
appellant's post-service employment as a coal miner in 
determining whether his current bilateral hearing loss was due to 
in-service acoustic trauma.  Additionally, the VA examiner did 
not address the appellant's complaints of dizziness.  As the 
Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Board may consider only independent medical evidence 
to support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the appellant's 
claims of entitlement to service connection for bilateral hearing 
loss and dizziness must be remanded for another VA audiological 
examination.

Lumbar Spine Disability

During his June 2010 Travel Board hearing, the appellant 
indicated that he had received treatment for his low back 
condition from J.W.E., M.D., his primary care physician.  In 
August 2010, the Board received the appellant's signed VA Form 
21-4142 to obtain these records.  Accordingly, the Board must 
remand this claim for the AMC to obtain these missing records.

Thereafter, if the AMC determines that a VA spine examination is 
in order to determine the nature and etiology of the appellant's 
current low back disability, such an examination should be 
ordered.





Accordingly, the case is REMANDED for the following action:

1.  Obtain all available treatment records 
from the Chillicothe, Ohio VA Medical 
Center from October 2004 to the present.  
Any response received in response to this 
request should be memorialized in the 
appellant's claims file.

2.  Obtain all available treatment records 
from J.W.E., M.D. in Kermit, West 
Virginia.  Any response received in 
response to this request should be 
memorialized in the appellant's claims 
file.

3.  Thereafter, schedule the appellant for 
a VA audiological examination with an 
appropriate expert.  The VA examiner must 
thoroughly review the appellant's claims 
file in conjunction with a copy of this 
REMAND.  The VA examiner should state 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the appellant's bilateral hearing loss and 
dizziness are the result of acoustic 
trauma in service.  The VA examiner should 
specifically address the appellant's post-
service employment as a coal miner.  All 
opinions expressed by the VA examiner 
should be accompanied by a complete 
rationale.  If the VA examiner is unable 
to offer an opinion, an explanation should 
be provided.  The report prepared must be 
typed.

4.  If the AMC determines it is 
appropriate, schedule the appellant for a 
VA spine examination with an appropriate 
expert.  The VA examiner must thoroughly 
review the appellant's claims file in 
conjunction with a copy of this REMAND.  
The VA examiner should state whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the 
appellant's lumbar spine disability, to 
include DDD, is the result of his time in 
active duty service.  All opinions 
expressed by the VA examiner should be 
accompanied by a complete rationale.  If 
the VA examiner is unable to offer an 
opinion, an explanation should be 
provided.  The report prepared must be 
typed.

5.  Once the above actions have been 
completed, the AMC should readjudicate the 
appellant's claims.  If any benefit 
remains denied, a Supplemental Statement 
of the Case must be provided to the 
appellant and his representative.  After 
the appellant has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


